                      ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                  )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                               :(67(51 ',9,6,21

                                     12 &5)/


81,7(' 67$7(6 2) $0(5,&$

      Y                                                            25'(5

)850$1 $/(;$1'(5 )25'




       7KLV PDWWHU FRPHV EHIRUH WKH FRXUW RQ LWV RUGHU WR VKRZ FDXVH DV WR ZK\ GHIHQGDQW VKRXOG

EH PDLQWDLQHG LQ FXVWRG\ IROORZLQJ GLVPLVVDO RI FKDUJHV LQ WKH LQVWDQW SURFHHGLQJ '(   7KH

JRYHUQPHQW WLPHO\ UHVSRQGHG DVVHUWLQJ WKDW D VLJQHG FULPLQDO FRPSODLQW DQG DFFRPSDQ\LQJ

ZDUUDQW IRU GHIHQGDQW¶V DUUHVW KDYH EHHQ LVVXHG 6HH )HG 5 &ULP 3   8QLWHG 6WDWHV Y )RUG

1R PM51 (&) 1RV   ('1& -XO\                  7KH JRYHUQPHQW IXUWKHU

UHSUHVHQWHG WKDW LW H[SHFWV WKH VLJQHG FULPLQDO FRPSODLQW DQG DUUHVW ZDUUDQW WR EH VHUYHG DV VRRQ

DV SRVVLEOH DQG WKDW FRXQVHO IRU WKH GHIHQGDQW KDV EHHQ SURYLGHG D FRS\ RI WKH FULPLQDO FRPSODLQW

)RU KLV SDUW GHIHQGDQW UHTXHVWV DQ\ GHWHQWLRQ EDVHG RQ WKH DERYH FDSWLRQHG PDWWHU EH LPPHGLDWHO\

WHUPLQDWHG DQG LI QR RWKHU ODZIXO EDVLV IRU KLV FRQWLQXHG GHWHQWLRQ QRZ H[LVWV GHIHQGDQW EH

LPPHGLDWHO\ UHOHDVHG

       7KH LVVXH RI GHIHQGDQW¶V FRQWLQXHG GHWHQWLRQ LQ WKLV PDWWHU PD\ EH PRRW GXH WR SHQGLQJ

FKDUJHV DJDLQVW GHIHQGDQW +RZHYHU WKH FRXUW LV QRW DEOH WR UHVROYH WKLV PRRWQHVV LVVXH ZKHUH

QHLWKHU SDUW\ FDQ VD\ ZKHWKHU VHUYLFH RI SURFHVV LQ WKH FXUUHQWO\ SHQGLQJ SURFHHGLQJ KDV RFFXUUHG

7KH FRXUW ZLOO QRW UHO\ RQ WKH JRYHUQPHQW¶V DVVXUDQFHV WKDW LW ZLOO VHUYH SURFHVV RQ GHIHQGDQW

³ZLWKLQ D UHDVRQDEOH WLPH´ WR MXVWLI\ UHVWUDLQLQJ GHIHQGDQW¶V OLEHUW\ LQWHUHVWV E\ KROGLQJ KLP LQ




           Case 5:19-cr-00166-FL Document 68 Filed 07/14/20 Page 1 of 2
FXVWRG\ 8QOHVV GHIHQGDQW KDV EHHQ DUUHVWHG RQ FKDUJHV LQ WKH QHZ SURFHHGLQJ PHQWLRQHG DERYH

WKH JRYHUQPHQW LV 25'(5(' WR UHOHDVH GHIHQGDQW E\ 7KXUVGD\ -XO\   DW  SP 7KH

FOHUN LV ',5(&7(' WR WUDQVPLW D FRS\ RI WKLV RUGHU WR WKH 8QLWHG 6WDWHV 0DUVKDOV¶ VHUYLFH

       62 25'(5(' WKLV WKH WK GD\ RI -XO\ 



                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                           /28,6( : )/$1$*$1
                                                           8QLWHG 6WDWHV 'LVWULFW -XGJH




          Case 5:19-cr-00166-FL Document 68 Filed 07/14/20 Page 2 of 2
